Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph Hugo Gibbs appeals the district court’s orders accepting the recommendations of the magistrate judge and denying Gibbs’ motion to remand to state court and dismissing Gibbs’ 42 U.S.C. § 1983 (2006) complaint. Additionally, Gibbs appeals the district court’s margin order denying his motion for rehearing, but granting in part his motion to amend judgment to reflect dismissal without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gibbs v. Ozmints, No. 3:08-cv-03955-PMD, 2009 WL 2407619 (D.S.C. Aug. 5, 2009); 2010 WL 2926164 (July 26, 2010); (filed Aug. 5, 2010 & entered Aug. 6, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.